Exhibit 10.14
EXECUTION COPY
PLEDGE AND SECURITY AGREEMENT
THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended or modified from time
to time, this “Security Agreement”) is entered into as of September 28, 2009 by
and among Kelly Services, Inc., a Delaware corporation (the “Borrower”), Kelly
Properties, LLC, a Delaware limited liability company, Kelly Receivables
Services, LLC, a Delaware limited liability company, Kelly Services (Ireland),
LTD., a Delaware corporation, Kelly Services of Denmark, Inc., a Delaware
corporation, Kelly Services CIS, Inc., a Delaware corporation, Kelly Services
(Australia), LTD., a Delaware corporation, Kelly Services (New Zealand), LTD., a
Delaware corporation, Kelly Staff Leasing, Inc., a California corporation, KHCS,
Inc., a Delaware corporation, and KSI Acquisition Corporation, a Delaware
corporation (each a “Guarantor”, and collectively, the “Guarantors”, and
collectively with the Borrower, each a “Grantor”, and collectively, the
“Grantors”), and JPMorgan Chase Bank, N.A., a national banking association, in
its capacity as collateral agent (the “Collateral Agent”) under the
Intercreditor Agreement referred to below.
PRELIMINARY STATEMENTS
A. The Secured Parties (as defined in the Intercreditor Agreement) and JPMorgan
Chase Bank, N.A., as Collateral Agent, are parties to a Collateral Agency and
Intercreditor Agreement dated as of the date hereof (as amended or modified from
time to time, the “Intercreditor Agreement”) relating to the collateral granted
by the Grantors to the Secured Parties.
B. The Grantors have agreed to pledge to the Collateral Agent, for the benefit
of the Secured Parties, and grant a first-priority security interest (subject to
Liens permitted by the Financing Documents (as defined in the Intercreditor
Agreement)) to the Collateral Agent, for the benefit of the Secured Parties, in
and to the collateral described herein and to execute this Security Agreement.
C. Each Grantor has determined that it is to its benefit and in its financial
interest to execute this Security Agreement, and is entering into this Security
Agreement in order to induce the Secured Parties to enter into amendments to the
agreements evidencing the Secured Obligations, to induce the Secured Parties to
extend credit to the Borrower and to secure the Secured Obligations.
ACCORDINGLY, the Grantors, and the Collateral Agent, on behalf of the Secured
Parties, hereby agree as follows:
ARTICLE I
DEFINITIONS
1.1. Terms Defined in Intercreditor Agreement. All capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Intercreditor Agreement.
1.2. Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used herein as defined in the UCC.
1.3. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the Preliminary Statement, the
following terms shall have the following meanings:
“Account Debtor” shall have the meaning set forth in Article 9 of the UCC.
“Accounts” shall have the meaning set forth in Article 9 of the UCC.

 

 



--------------------------------------------------------------------------------



 



“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.
“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in Chicago and New York City for the conduct of substantially
all of their commercial lending activities.
“Capital Stock” means (i) in the case of any corporation, all capital stock and
any securities exchangeable for or convertible into capital stock and any
warrants, rights or other options to purchase or otherwise acquire capital stock
or such securities or any other form of equity securities, (ii) in the case of
an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (iv) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.
“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.
“Collateral” shall have the meaning set forth in Article II.
“Collateral Access Agreement” means any landlord waiver or other agreement
between the Collateral Agent and any third party (including any bailee,
consignee, customs broker, or other similar Person) in possession of any
Collateral or any landlord of any Grantor for any real property where any
Collateral is located, which agreement shall provide access rights, contain a
waiver or subordination of all Liens or claims that the landlord, bailee or
consignee may assert against the Collateral at that location, and shall
otherwise be reasonably satisfactory in form and substance to the Collateral
Agent, as such landlord waiver or other agreement may be amended, restated, or
otherwise modified from time to time.
“Commercial Tort Claims” shall have the meaning set forth in Article 9 of the
UCC.
“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.
“Control Account” means a Deposit Account maintained with the Collateral Agent
or a Lender or subject to a Control Agreement or a Securities Account subject to
a Control Agreement.
“Control Agreement” means a control agreement, in form and substance
satisfactory to the Collateral Agent, entered into under any of Sections 4.4,
4.5 or 4.11, pursuant to which the Collateral Agent is granted Control over a
Deposit Account, Securities or a Securities Account, as the case may be.
“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.
“Default” means an event described in Section 5.1.
“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.
“Documents” shall have the meaning set forth in Article 9 of the UCC.

 

2



--------------------------------------------------------------------------------



 



“Domestic Subsidiary” means each present and future Subsidiary which is not a
Foreign Subsidiary.
“Equipment” shall have the meaning set forth in Article 9 of the UCC.
“Excluded Payments” shall have the meaning set forth in Section 4.6(d)(iii).
“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.
“Farm Products” shall have the meaning set forth in Article 9 of the UCC.
“Fixtures” shall have the meaning set forth in Article 9 of the UCC.
“Foreign Subsidiary” means each Subsidiary organized under the laws of a
jurisdiction outside of the United States that is owned directly by any Grantor.
“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.
“Goods” shall have the meaning set forth in Article 9 of the UCC.
“Instruments” shall have the meaning set forth in Article 9 of the UCC.
“Inventory” shall have the meaning set forth in Article 9 of the UCC.
“Investment Property” shall have the meaning set forth in Article 9 of the UCC.
“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.
“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.
“Material Adverse Effect” is defined in the Revolving Credit Agreement.
“Material Foreign Subsidiary” means (i) each Foreign Subsidiary organized under
the laws of Russia, China or India, and (ii) each Foreign Subsidiary whose
assets at any time constitute more than 1% of the Total Assets (as defined in
the Revolving Credit Agreement).
“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(f) all rights corresponding to any of the foregoing throughout the world.
“Permitted Liens” means Liens that are permitted by the Financing Documents.

 

3



--------------------------------------------------------------------------------



 



“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors, whether or not physically delivered to the Collateral
Agent pursuant to this Security Agreement.
“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.
“Required Secured Parties” is defined in the Intercreditor Agreement.
“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.
“Secured Obligations” is defined in the Intercreditor Agreement.
“Securities Account” is defined in Section 4.5 hereof.
“Securities Intermediary” shall have the meaning set forth in Article 8 of the
UCC.
“Security” has the meaning set forth in Article 8 of the UCC.
“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Capital Stock constituting Collateral, any right to
receive Capital Stock and any right to receive earnings, in which the Grantors
now have or hereafter acquire any right, issued by an issuer of such Capital
Stock.
“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.
“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.
“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of Michigan or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Collateral Agent’s or any Secured
Party’s Lien on any Collateral.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

4



--------------------------------------------------------------------------------



 



ARTICLE II
GRANT OF SECURITY INTEREST
Each Grantor hereby pledges, assigns and grants to the Collateral Agent, on
behalf of and for the ratable benefit of the Secured Parties, a security
interest in all of its right, title and interest in, to and under all personal
property and other assets, whether now owned by or owing to, or hereafter
acquired by or arising in favor of such Grantor (including under any trade name
or derivations thereof), and whether owned or consigned by or to, or leased from
or to, such Grantor, and regardless of where located (all of which will be
collectively referred to as the “Collateral”), including:

  (i)  
all Accounts;
    (ii)  
all Chattel Paper;
    (iii)  
all Copyrights, Patents and Trademarks;
    (iv)  
all Documents;
    (v)  
all Equipment;
    (vi)  
all Fixtures;
    (vii)  
all General Intangibles;
    (viii)  
all Goods;
    (ix)  
all Instruments;
    (x)  
all Inventory;
    (xi)  
all Investment Property;
    (xii)  
all cash or cash equivalents;
    (xiii)  
all letters of credit, Letter-of-Credit Rights and Supporting Obligations;
    (xiv)  
all Deposit Accounts with any bank or other financial institution;
    (xv)  
all Commercial Tort Claims;
    (xvi)  
all Farm Products;
    (xvii)  
and all accessions to, substitutions for and replacements, proceeds (including
Stock Rights), insurance proceeds and products of the foregoing, together with
all books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto and any
General Intangibles at any time evidencing or relating to any of the foregoing;

to secure the prompt and complete payment and performance of the Secured
Obligations.
Notwithstanding the foregoing or any other provision of this Agreement,
“Collateral” and the defined terms used above to describe the Collateral shall
not include any assets specifically excluded from the defined term “Collateral”
under the Intercreditor Agreement.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Each Grantor represents and warrants to the Collateral Agent and the Secured
Parties that:
3.1. Title, Perfection and Priority. Such Grantor has good and valid rights in
or the power to transfer the Collateral and title to the Collateral with respect
to which it has purported to grant a security interest hereunder, free and clear
of all Liens except for Liens permitted under Section 4.1(e), and has full power
and authority to grant to the Collateral Agent the security interest in such
Collateral pursuant hereto. When financing statements fulfilling the requirement
of the UCC and the applicable filing office have been filed in and the
applicable fees paid to the appropriate offices against such Grantor in the
locations listed on Exhibit H, the Collateral Agent will have a fully perfected
first priority security interest in that Collateral of the Grantor in which a
security interest may be perfected by filing, subject only to Liens permitted
under Section 4.1(e).

 

5



--------------------------------------------------------------------------------



 



3.2. Type and Jurisdiction of Organization, Organizational and Identification
Numbers. The type of entity of such Grantor, its state of organization, the
organizational number issued to it by its state of organization and its federal
employer identification number are set forth on Exhibit A.
3.3. Principal Location. Such Grantor’s mailing address and the location of its
place of business (if it has only one) or its chief executive office (if it has
more than one place of business), are disclosed in Exhibit A; such Grantor has
no other places of business except those set forth in Exhibit A.
3.4. Collateral Locations. All of such Grantor’s locations where Collateral is
located are listed on Exhibit A. All of said locations are owned by such Grantor
except for locations (i) which are leased by the Grantor as lessee and
designated in Part VII(b) of Exhibit A and (ii) at which Inventory is held in a
public warehouse or is otherwise held by a bailee or on consignment as
designated in Part VII(c) of Exhibit A.
3.5. Deposit Accounts. All of such Grantor’s Deposit Accounts are listed on Part
I of Exhibit B.
3.6. Securities Held by Securities Intermediary. All Securities held by such
Grantor through a Securities Intermediary are listed on Part I of Exhibit B in
addition to the following information with respect to such Securities: the name
of the owning Grantor, the type of account in which such Securities are held,
the account number and the name and address of the Securities Intermediary
holding such Securities.
3.7. Exact Names. Such Grantor’s name in which it has executed this Security
Agreement is the exact name as it appears in such Grantor’s organizational
documents, as amended, as filed with such Grantor’s jurisdiction of
organization. The Grantor has not, during the past five years, been known by or
used any other corporate or fictitious name, except as listed on Exhibit A.
3.8. Letter-of-Credit Rights and Chattel Paper. Exhibit C lists all
Letter-of-Credit Rights and Chattel Paper of such Grantor. All action by such
Grantor necessary or desirable to protect and perfect the Collateral Agent’s
Lien on each item listed on Exhibit C (including the delivery of all originals
and the placement of a legend on all Chattel Paper as required hereunder) has
been duly taken. The Collateral Agent will have a fully perfected first priority
security interest in the Collateral listed on Exhibit C, subject only to Liens
permitted under Section 4.1(e).
3.9. Accounts and Chattel Paper. The names of the obligors, amounts owing, due
dates and other information with respect to its Accounts and Chattel Paper, to
the knowledge of the Grantor, are and will be correctly stated in all records of
the Grantor relating thereto and in all invoices and reports with respect
thereto furnished to the Collateral Agent by such Grantor from time to time. As
of the time when each Account or each item of Chattel Paper arises, such Grantor
shall be deemed to have represented and warranted that such Account or Chattel
Paper, as the case may be, and all records relating thereto, are genuine and in
all respects what they purport to be.
3.10. Inventory. With respect to any of its Inventory, (a) such Inventory (other
than Inventory in transit) is located at one of the locations set forth on
Exhibit A designated as a location of Collateral for such Grantor, (b) no
Inventory (other than Inventory in transit) is now, or shall at any time or
times hereafter be stored at any other location except as permitted by
Section 4.1(g), and (c) such Grantor has good and indefeasible and merchantable
title to such Inventory and such Inventory is not subject to any Lien or
security interest or document whatsoever except for the Lien granted to the
Collateral Agent, for the benefit of the Collateral Agent and Secured Parties,
and except for Permitted Liens.

 

6



--------------------------------------------------------------------------------



 



3.11. Intellectual Property. Such Grantor does not have any interest in, or
title to, any Patent, Trademark or Copyright except as set forth in Exhibit D.
This Security Agreement is effective to create a valid and continuing Lien and,
upon filing of appropriate financing statements in the offices listed on
Exhibit H and this Security Agreement with the United States Copyright Office
and the United States Patent and Trademark Office, fully perfected first
priority security interests in favor of the Collateral Agent on such Grantor’s
Patents, Trademarks and Copyrights, such perfected security interests are
enforceable as such as against any and all creditors of and purchasers from the
Grantor, and all action by such Grantor necessary or desirable to protect and
perfect the Collateral Agent’s Lien on such Grantor’s Patents, Trademarks or
Copyrights shall have been duly taken.
3.12. Filing Requirements. None of its Equipment is covered by any certificate
of title, except for vehicles. Upon request of the Collateral Agent, each
Grantor shall complete Part I of Exhibit E, setting forth a list of all
certificated vehicles owned by such Grantor. None of the Collateral owned by it
is of a type for which security interests or liens may be perfected by filing
under any federal statute except for (a) vehicles and (b) Patents, Trademarks
and Copyrights held by such Grantor and described in Exhibit D. Upon request of
the Collateral Agent, each Grantor shall complete Exhibit F setting forth the
legal description, county and street address of each property on which any
Fixtures are located together with the name and address of the record owner of
each such property.
3.13. No Financing Statements, Security Agreements. No financing statement or
security agreement describing all or any portion of the Collateral which has not
lapsed or been terminated naming such Grantor as debtor has been filed or is of
record in any jurisdiction except (a) for financing statements or security
agreements naming the Collateral Agent on behalf of the Secured Parties as the
secured party and (b) as permitted by Section 4.1(e).
3.14. Pledged Collateral.
(a) Exhibit G sets forth a complete and accurate list of all Pledged Collateral
owned by such Grantor and not held by a Securities Intermediary. Such Grantor is
the direct, sole beneficial owner and sole holder of record of the Pledged
Collateral listed on Exhibit G as being owned by it, free and clear of any
Liens, except for the security interest granted to the Collateral Agent for the
benefit of the Secured Parties hereunder. Such Grantor further represents and
warrants that (i) all Pledged Collateral listed on Exhibit G owned by it
constituting Capital Stock has been (to the extent such concepts are relevant
with respect to such Pledged Collateral and, if the issuer of such Pledged
Collateral is not controlled by such Grantor, this representation is made to the
best of such Grantor’s knowledge) duly authorized, validly issued, are fully
paid and non-assessable, (ii) with respect to any certificates delivered to the
Collateral Agent representing Capital Stock, either such certificates are
Securities as defined in Article 8 of the UCC as a result of actions by the
issuer or otherwise, or, if such certificates are not Securities, such Grantor
has so informed the Collateral Agent so that the Collateral Agent may take steps
to perfect its security interest therein as a General Intangible, (iii) upon the
execution of Control Agreements with respect to Pledged Collateral held by a
Securities Intermediary in favor of the Collateral Agent, all such Pledged
Collateral held by a Securities Intermediary is covered by a Control Agreement
among such Grantor, the Securities Intermediary and the Collateral Agent
pursuant to which the Collateral Agent has Control and (iv) all Pledged
Collateral which represents debt or similar obligations owed to such Grantor
has, to the knowledge of such Grantor (1) been duly authorized, authenticated or
issued and delivered by the issuer of such debt or similar obligation, and (2),
is the legal, valid and binding obligation of such issuer and such issuer is not
in default thereunder.

 

7



--------------------------------------------------------------------------------



 



(b) In addition, (i) none of the Pledged Collateral owned by any Grantor and
issued by a Person controlled by it has been issued or transferred in violation
of the securities registration, securities disclosure or similar laws of any
jurisdiction to which such issuance or transfer may be subject, (ii) there are
existing no options, warrants, calls or commitments of any character whatsoever
relating to such Pledged Collateral or which obligate the issuer of any Capital
Stock included in the Pledged Collateral to issue additional Capital Stock, and
(iii) no consent, approval, authorization, or other action by, and no giving of
notice, filing with, any governmental authority or any other Person is required
for the pledge by such Grantor of such Pledged Collateral pursuant to this
Security Agreement or for the execution, delivery and performance of this
Security Agreement by such Grantor, or for the exercise by the Collateral Agent
of the voting or other rights provided for in this Security Agreement or for the
remedies in respect of the Pledged Collateral pursuant to this Security
Agreement, except as may be required in connection with such disposition by laws
affecting the offering and sale of securities generally.
(c) Except as set forth in Exhibit G, such Grantor owns 100% of the issued and
outstanding Capital Stock which constitutes Pledged Collateral. None of the
Pledged Collateral which represents debt or similar obligations owed to such
Grantor is subordinated in right of payment to other debt or similar obligations
or subject to the terms of an indenture.
(d) Notwithstanding anything to the contrary in this Agreement or in any other
Financing Document, each Grantor shall:
(i) on or before October 31, 2009 or such later date as the Collateral Agent may
determine in its reasonable discretion, deliver to the Collateral Agent the
originals of all “Notes or other Instruments Payable to the Company” as
described in Exhibit G, together with appropriate endorsements duly executed in
blank;
(ii) on or before November 30, 2009 or such later date as the Collateral Agent
may determine in its reasonable discretion, deliver to the Collateral Agent
executed Control Agreements required pursuant to this Security Agreement with
respect to any account maintained in the United States;
(iii) on or before December 31, 2009 or such later date as the Collateral Agent
may determine in its reasonable discretion, use reasonable efforts to deliver to
the Collateral Agent executed Control Agreements required pursuant to this
Security Agreement with respect to any account maintained outside of the United
States or take such other action reasonably requested by the Collateral Agent in
the local jurisdiction where any such account is held to create and perfect the
first priority security interest in any such account, provided, that, the
Collateral Agent may, in its discretion, waive the requirements of this clause
(iii) with respect to any such account;
(iv) on the date of this Security Agreement, deliver to the Collateral Agent
originals of all instruments and certificates evidencing the Capital Stock of
all Domestic Subsidiaries described in Exhibit G, together with appropriate
stock powers, endorsements or other powers duly executed in blank;
(v) on or before December 31, 2009 or such later date as the Collateral Agent
may determine in its reasonable discretion, deliver to the Collateral Agent
originals of all instruments and certificates evidencing Capital Stock of all
Material Foreign Subsidiaries (to the extent the Capital Stock is certificated)
described in Exhibit G, together with appropriate stock powers, endorsements or
other powers duly executed in blank;
(vi) to the extent the Capital Stock of any Material Foreign Subsidiary is not
certificated, take such additional actions reasonably requested by the Required
Secured Parties in the local jurisdiction of any such Material Foreign
Subsidiary to create and perfect the first priority security interest in any
such Capital Stock, including without limitation opinions of counsel and other
documents and requirements reasonably requested by the Required Secured Parties;
and

 

8



--------------------------------------------------------------------------------



 



(vii) after the occurrence of a Default, (A) deliver to the Collateral Agent
originals of all instruments and certificates evidencing Capital Stock of all
Foreign Subsidiaries (to the extent the Capital Stock is certificated and it has
not previously been delivered to the Collateral Agent) described in Exhibit G,
together with appropriate stock powers, endorsements or other powers duly
executed in blank and (B) take such other action in the local jurisdiction of
any Foreign Subsidiary with respect to the Capital Stock of any Foreign
Subsidiary requested by the Collateral Agent to create and perfect the first
priority security interest in any such Capital Stock, including without
limitation opinions of counsel and other documents and requirements requested by
the Collateral Agent.
3.15 Authorization and Validity. Each Grantor has the power and authority and
legal right to execute and deliver this Security Agreement and to perform its
obligations thereunder. The execution and delivery by each Grantor of this
Security Agreement and the performance of its obligations thereunder have been
duly authorized by proper corporate or limited liability company proceedings,
and this Security Agreement constitutes the legal, valid and binding obligation
of each Grantor, enforceable against each Grantor in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency, fraudulent
transfer or similar laws affecting the enforcement of creditors’ rights
generally. Neither the execution and delivery by any Grantor of this Security
Agreement, nor the consummation of the transactions herein contemplated, nor
compliance with the provisions hereof will violate (i) any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on any
Grantor, (ii) any Grantor’s articles or certificate of incorporation,
partnership agreement, certificate of partnership, articles of organization or
certificate of formation, by-laws, or operating or other management agreement,
as the case may be, or (iii) the provisions of any indenture, instrument or
agreement to which any Grantor is a party or is subject, or by which it, or its
assets, is bound, or conflict with or constitute a default thereunder, or result
in, or require, the creation or imposition of any Lien in, of or on the assets
of any Grantor pursuant to the terms of any such indenture, instrument or
agreement except where such violation would not reasonably be expected to have a
Material Adverse Effect. No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by any
Grantor, is required to be obtained by any Grantor in connection with the
execution, delivery and performance of this Security Agreement except where such
violation would not reasonably be expected to have a Material Adverse Effect.
3.16 Commercial Tort Claims. It has no Commercial Tort Claims as of the date
hereof.
ARTICLE IV
COVENANTS
From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, each Grantor agrees that:
4.1. General.
(a) Collateral Records. Such Grantor will maintain complete and accurate books
and records with respect to the Collateral owned by it, and furnish to the
Collateral Agent, with sufficient copies for each of the Secured Parties, such
reports relating to such Collateral as the Collateral Agent shall from time to
time reasonably request.

 

9



--------------------------------------------------------------------------------



 



(b) Authorization to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Collateral Agent to file, and if requested will deliver to
the Collateral Agent, all financing statements and other documents and take such
other actions as may from time to time be requested by the Collateral Agent in
order to maintain a first perfected security interest in and, if applicable,
Control of, the Collateral owned by such Grantor. Any financing statement filed
by the Collateral Agent may be filed in any filing office in any UCC
jurisdiction and may (i) indicate such Grantor’s Collateral (1) as all assets of
the Grantor or words of similar effect, regardless of whether any particular
asset comprised in the Collateral falls within the scope of Article 9 of the UCC
or such jurisdiction, or (2) by any other description which reasonably
approximates the description contained in this Security Agreement, and
(ii) contain any other information required by part 5 of Article 9 of the UCC
for the sufficiency or filing office acceptance of any financing statement or
amendment, including (A) whether such Grantor is an organization, the type of
organization and any organization identification number issued to such Grantor,
and (B) in the case of a financing statement filed as a fixture filing or
indicating such Grantor’s Collateral as as-extracted collateral or timber to be
cut, a sufficient description of real property to which the Collateral relates.
Such Grantor also agrees to furnish any such information to the Collateral Agent
promptly upon request.
(c) Further Assurances. Such Grantor shall take such further actions, including
the execution and delivery of additional security agreements and collateral
assignments, as may be requested by the Collateral Agent from time to time to
more fully evidence and perfect the Collateral Agent’s interest in the
Collateral. Such Grantor will, if so requested by the Collateral Agent, furnish
to the Collateral Agent, statements and schedules further identifying and
describing the Collateral owned by it and such other reports and information in
connection with its Collateral as the Collateral Agent may reasonably request,
all in such detail as the Collateral Agent may specify. Such Grantor also agrees
to take any and all actions necessary to defend title to the Collateral owned by
it against all persons and to defend the security interest of the Collateral
Agent in its Collateral and the priority thereof against any Lien not expressly
permitted hereunder. Upon the request of the Collateral Agent, each Grantor
shall use commercially reasonable efforts to obtain a landlord waiver or other
agreement, in form and substance satisfactory to the Collateral Agent, between
the Collateral Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any material
Collateral to the extent requested by the Collateral Agent. Each Grantor shall
timely and fully pay and perform its obligations under all leases and other
agreements with respect to each leased location or third party warehouse where
any Collateral is or may be located.
(d) Disposition of Collateral. Such Grantor will not sell, lease or otherwise
dispose of the Collateral owned by it except for dispositions specifically
permitted pursuant to the Financing Documents.
(e) Liens. Such Grantor will not create, incur, or suffer to exist any Lien on
the Collateral owned by it except (i) the security interest created by this
Security Agreement and (ii) other Permitted Liens.
(f) Other Financing Statements. Such Grantor will not authorize the filing of
any financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except as permitted by Section 4.1(e). Such Grantor
acknowledges that it is not authorized to file any financing statement or
amendment or termination statement with respect to any financing statement
without the prior written consent of the Collateral Agent, subject to such
Grantor’s rights under Section 9-509(4)(b) of the UCC.

 

10



--------------------------------------------------------------------------------



 



(g) Locations, Names, Etc. Such Grantor shall not (a) change its name as it
appears in official filings in the state of its incorporation or organization,
(b) change its chief executive office, principal place of business, mailing
address, corporate offices or warehouses or locations at which Collateral is
held or stored, or the location of its records concerning the Collateral as set
forth in this Security Agreement, (c) change the type of entity that it is, (d)
change its organization identification number, if any, issued by its state of
incorporation or other organization, or (e) change its state of incorporation or
organization, in each case, unless the Collateral Agent shall have received at
least thirty days prior written notice of such change and the Collateral Agent
shall have acknowledged in writing that either (1) such change will not
adversely affect the validity, perfection or priority of the Collateral Agent’s
security interest in the Collateral, or (2) any reasonable action requested by
the Collateral Agent in connection therewith has been completed or taken
(including any action to continue the perfection of any Liens in favor of the
Collateral Agent, on behalf of Secured Parties, in any Collateral), provided
that, any new location shall be in the continental U.S.
(h) Compliance with Terms. Such Grantor will perform and comply with all
obligations in respect of the Collateral owned by it and all agreements to which
it is a party or by which it is bound relating to such Collateral except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
4.2. Receivables.
(a) Certain Agreements on Receivables. Such Grantor will not make or agree to
make any discount, credit, rebate or other reduction in the original amount
owing on a Receivable (other than early payment discounts, performance rebates
and similar adjustments negotiated in the ordinary course of business) or accept
in satisfaction of a Receivable less than the original amount thereof, except
that, prior to the occurrence of a Default, such Grantor may reduce the amount
of Accounts arising from the sale of Inventory and the provision of services in
accordance with its present policies and in the ordinary course of business.
(b) Collection of Receivables. Except as otherwise provided in this Security
Agreement, such Grantor will collect and enforce, at such Grantor’s sole
expense, all amounts due or hereafter due to such Grantor under the Receivables
owned by it, and will at all times (whether or not a Default then exists)
promptly cause all proceeds of Receivables to be deposited into a Control
Account.
(c) Delivery of Invoices. After the occurrence and during the continuation of a
Default upon written request of the Collateral Agent, such Grantor will deliver
to the Collateral Agent within two Business Days after its request, duplicate
invoices with respect to each Account owned by it bearing such language of
assignment as the Collateral Agent shall specify.
(d) Disclosure of Counterclaims on Receivables. If any material (i) discount,
credit or agreement to make a rebate or to otherwise reduce the amount owing on
any Receivable not in the ordinary course owned by such Grantor exists or
(ii) if, to the knowledge of such Grantor, any material dispute, setoff, claim,
counterclaim or defense exists or has been asserted or threatened with respect
to any such Receivable, such Grantor will disclose such fact on any report
delivered to the Collateral Agent with respect to Receivables.
(e) Electronic Chattel Paper. At the written request of Collateral Agent upon
the occurrence and during the continuance of a Default, such Grantor shall take
all steps reasonably necessary to grant the Collateral Agent Control of all
electronic chattel paper in accordance with the UCC and all “transferable
records” as defined in each of the Uniform Electronic Transactions Act and the
Electronic Signatures in Global and National Commerce Act.
4.3. Inventory and Equipment.
(a) Maintenance of Goods. Such Grantor will do all things necessary to maintain,
preserve, protect and keep its Inventory and the Equipment in good repair and
working and saleable condition, except for (i) damaged or defective goods
arising in the ordinary course of such Grantor’s business, (ii) Inventory and
Equipment no longer used in its business, and (iii) ordinary wear and tear in
respect of the Equipment.

 

11



--------------------------------------------------------------------------------



 



(b) Insurance. Such Grantor will (i) maintain fire and extended coverage
insurance on the Inventory and Equipment containing a lender’s loss payable
clause in favor of the Collateral Agent, on behalf of the Secured Parties, and
providing that said insurance will not be terminated except after at least
30 days’ written notice from the insurance company to the Collateral Agent,
(ii) maintain such other insurance on the Collateral for the benefit of the
Collateral Agent as may be required by law or as the Collateral Agent shall from
time to time reasonably request, (iii) furnish to the Collateral Agent upon the
request of the Collateral Agent from time to time copies of all policies of
insurance on the Collateral and certificates with respect to such insurance and
(iv) maintain general liability insurance. All insurance policies required
hereunder shall name the Collateral Agent (for the benefit of the Collateral
Agent and the Secured Parties) as an additional insured or as lender loss payee,
as applicable, and shall contain lender loss payable clauses or mortgagee
clauses in form and substance satisfactory to the Collateral Agent. Any required
insurance may include self insurance on reasonable and customary terms.
(c) Titled Vehicles. Upon the request of the Required Secured Parties, such
Grantor will give the Collateral Agent notice of its acquisition of any vehicle
covered by a certificate of title and deliver to the Collateral Agent, the
original of any vehicle title certificate and provide and/or file all other
documents or instruments necessary to have the Lien of the Collateral Agent
noted on any such certificate or with the appropriate state office.
4.4. Delivery of Instruments, Securities, Chattel Paper and Documents. Subject
to the exclusion in the last paragraph of Article II hereof, such Grantor will
(a) upon request of the Collateral Agent, deliver to the Collateral Agent the
originals of all Chattel Paper, Securities and Instruments constituting
Collateral owned by it (if any then exist), (b) hold in trust for the Collateral
Agent upon receipt and within two Business Days after request of the Collateral
Agent deliver to the Collateral Agent any such Chattel Paper, Securities and
Instruments constituting Collateral, (c) upon the Collateral Agent’s request,
deliver to the Collateral Agent (and thereafter hold in trust for the Collateral
Agent upon receipt and within two Business Days deliver to the Collateral Agent)
any Document evidencing or constituting Collateral and (d) upon the Collateral
Agent’s request, deliver to the Collateral Agent a duly executed amendment to
this Security Agreement, in the form of Exhibit I hereto (the “Amendment”),
pursuant to which such Grantor will pledge such additional Collateral. Such
Grantor hereby authorizes the Collateral Agent to attach each Amendment to this
Security Agreement and agrees that all additional Collateral owned by it set
forth in such Amendments shall be considered to be part of the Collateral. If
any Capital Stock included in the Collateral and owned by any Grantor shall at
any time constitute a Security or, to the knowledge of such Grantor, the issuer
of any such Capital Stock shall take any action to have such interests treated
as a Security, then such Grantor shall give prompt written notice thereof to the
Collateral Agent and (i) cause all certificates or other documents constituting
such Security to be delivered to the Collateral Agent and, if within the control
of such Grantor, cause such Security to be properly defined as such under
Article 8 of the UCC of the applicable jurisdiction, whether as a result of
actions by the issuer thereof or otherwise, or (ii) take all action to cause the
issuer of such Security or a Securities Intermediary relating to such Security
to enter into a Control Agreement with the Collateral Agent and, if within the
control of such Grantor, cause such Security to be properly defined as such
under Article 8 of the UCC of the applicable jurisdiction, whether as a result
of actions by the issuer thereof or otherwise.

 

12



--------------------------------------------------------------------------------



 



4.5. Uncertificated Pledged Collateral. Such Grantor will permit the Collateral
Agent from time to time to cause the appropriate issuers (and, if held with a
Securities Intermediary, such Securities Intermediary) of uncertificated
securities or other types of Pledged Collateral owned by it not represented by
certificates to mark their books and records with the numbers and face amounts
of all such uncertificated securities or other types of Pledged Collateral not
represented by certificates and all rollovers and replacements therefor to
reflect the Lien of the Collateral Agent granted pursuant to this Security
Agreement. With respect to any Pledged Collateral owned by it, such Grantor will
(a) give prompt written notice to the Collateral Agent of the acquisition or
existence of any uncertificated securities which are Pledged Collateral, and (b)
take reasonable any actions necessary to cause (i) the issuers of uncertificated
securities which are Pledged Collateral and (ii) any Securities Intermediary
which is the holder of any such Pledged Collateral, to cause the Collateral
Agent to have and retain Control over such Pledged Collateral. Without limiting
the foregoing, such Grantor (a) will, with respect to any such Pledged
Collateral held with a Securities Intermediary, give prompt written notice to
the Collateral Agent of the existence of such Pledged Collateral and take all
action necessary to cause such Securities Intermediary to enter into a Control
Agreement with the Collateral Agent giving the Collateral Agent Control over
such Pledged Collateral and any account into which such Pledged Collateral is
deposited (a “Securities Account”), and (b) will not, at any time, permit
uncertificated securities constituting Pledged Collateral with an aggregate fair
market value in excess of $1,000,000 to be held in any Securities Account not
subject to a Control Agreement.
4.6. Pledged Collateral.
(a) Changes in Capital Structure of Issuers. Except as permitted by the
Financing Documents, such Grantor will not (i) permit or suffer any issuer (if
such issuer is controlled by such Grantor) of Capital Stock constituting Pledged
Collateral owned by it to dissolve, merge, liquidate, retire any of its Capital
Stock or other Instruments or Securities evidencing ownership, reduce its
capital, sell or encumber all or substantially all of its assets (except for
Permitted Liens and sales of assets permitted pursuant to Section 4.1(d)) or
merge or consolidate with any other entity, or (ii) vote any such Pledged
Collateral in favor of any of the foregoing.
(b) Issuance of Additional Securities. Such Grantor will not permit or suffer
the issuer (if such issuer is controlled by such Grantor) of Capital Stock
constituting Pledged Collateral owned by it to issue additional Capital Stock,
any right to receive the same or any right to receive earnings, except (i) to
such Grantor, and (ii) if at the time of such issuance of Capital Stock by a
Foreign Subsidiary, such additional shares of Capital Stock are delivered to the
Collateral Agent to maintain the percentage required by the last paragraph of
Article II hereof.
(c) Registration of Pledged Collateral. Such Grantor will permit any
registerable Pledged Collateral owned by it to be registered in the name of the
Collateral Agent or its nominee at any time at the option of the Required
Secured Parties.
(d) Exercise of Rights in Pledged Collateral.
(i) Without in any way limiting the foregoing and subject to clause (ii) below,
such Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral owned by it for all purposes not inconsistent
with this Security Agreement, the Intercreditor Agreement or any other Financing
Document; provided however, that no vote or other right shall be exercised or
action taken which would have the effect of impairing the rights of the
Collateral Agent in respect of such Pledged Collateral.
(ii) Such Grantor will permit the Collateral Agent or its nominee at any time
after the occurrence and during the continuation of a Default, with notice to
such Grantor, to exercise all voting rights or other rights relating to the
Pledged Collateral owned by it, including, without limitation, exchange,
subscription or any other rights, privileges, or options pertaining to any
Capital Stock or Investment Property constituting such Pledged Collateral as if
it were the absolute owner thereof, and to the extent permitted by the
organizational documents of the issuer of such Pledged Collateral or under the
laws governing such issuer.

 

13



--------------------------------------------------------------------------------



 



(iii) If no Default exists and is continuing such Grantor shall be entitled to
collect and receive for its own use all cash dividends and interest paid in
respect of the Pledged Collateral owned by it to the extent not in violation of
the Intercreditor Agreement or any other Financing Document other than any of
the following distributions and payments (collectively referred to as the
“Excluded Payments”): dividends and interest paid or payable other than in cash
in respect of such Pledged Collateral, and instruments and other property
received, receivable or otherwise distributed in respect of, or in exchange for,
such Pledged Collateral; provided however, that until actually paid, all rights
to such distributions shall remain subject to the Lien created by this Security
Agreement; and
(iv) All Excluded Payments, whenever paid or made, shall be delivered to the
Collateral Agent to hold as Pledged Collateral and shall, if received by such
Grantor, be received in trust for the benefit of the Collateral Agent, be
segregated from the other property or funds of such Grantor, and be forthwith
delivered to the Collateral Agent as Pledged Collateral in the same form as so
received (with any necessary endorsement).
(e) All Foreign Subsidiaries as of the date hereof are listed on Exhibit G
hereto. The Grantors shall promptly send written notification to the Collateral
Agent of any Foreign Subsidiary (other than as listed on Exhibit G hereto)
formed, created or otherwise acquired after the date hereof. The Grantors shall
execute and deliver any further documents requested by the Collateral Agent in
connection with attaching and perfecting the security interest in the applicable
Capital Stock of each Foreign Subsidiary and related rights that constitute
Collateral.
4.7. Intellectual Property.
(a) At the request of the Collateral Agent, such Grantor will use its
commercially reasonable efforts to secure all consents and approvals necessary
or appropriate for the assignment to or benefit of the Collateral Agent of any
License held by such Grantor and to enforce the security interests granted
hereunder except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
(b) Unless such Grantor shall reasonably determine in good faith that such
Patent, Trademark or Copyright is not material to the conduct of such Grantor’s
business, such Grantor shall promptly notify the Collateral Agent if it knows or
has reason to know that any application or registration relating to any Patent,
Trademark or Copyright (now or hereafter existing) may become abandoned or
dedicated, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court) regarding such Grantor’s ownership of any Patent, Trademark
or Copyright, its right to register the same, or to keep and maintain the same.
(c) Within 45 days after the close of each fiscal quarter of the Grantors, the
Grantors shall deliver to the Collateral Agent an updated Exhibit D hereto,
including any changes thereto since the last such Exhibit D was delivered.
Exhibit D shall be deemed automatically revised thereby upon such delivery to
the Collateral Agent and the Grantors shall be deemed have made all
representations and warranties in Section 3.11 hereof as to such updated
Exhibit D as of the date it is delivered to the Collateral Agent. Upon request
of the Collateral Agent, each Grantor shall execute and deliver any and all
security agreements as the Collateral Agent may request to evidence the
Collateral Agent’s first priority security interest on such Patent, Trademark or
Copyright, and the General Intangibles of such Grantor relating thereto or
represented thereby.
(d) Such Grantor shall take all actions reasonably necessary or requested by the
Collateral Agent to maintain and pursue each application, to obtain the relevant
registration and to maintain the registration of each of its Patents, Trademarks
and Copyrights (now or hereafter existing), including the filing of applications
for renewal, affidavits of use, affidavits of noncontestability and opposition
and interference and cancellation proceedings, unless such Grantor shall
reasonably determine in good faith that such Patent, Trademark or Copyright is
not material to the conduct of such Grantor’s business.

 

14



--------------------------------------------------------------------------------



 



(e) Such Grantor shall, unless it shall reasonably determine that such Patent,
Trademark or Copyright is not material to the conduct of its business or
operations, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
and shall take such other actions as such Grantor (or, after and during the
continuance of any Default, the Collateral Agent (with reasonable notice given
to such Grantor of any actions requested by the Collateral Agent) or the such
Grantor) shall deem appropriate under the circumstances to protect such Patent,
Trademark or Copyright. In the event that such Grantor institutes suit because
any of its Patents, Trademarks or Copyrights constituting Collateral is
infringed upon, or misappropriated or diluted by a third party, such Grantor
shall comply with Section 4.8.
4.8. Commercial Tort Claims. Such Grantor shall promptly, and in any event
within two Business Days after the same is acquired by it, notify the Collateral
Agent of any Commercial Tort Claim acquired by it which constitutes a claim with
a value in excess of $1,000,000 and, unless the Collateral Agent otherwise
consents, such Grantor shall provide the Collateral Agent with a specific
description thereof (i.e. parties, description of the dispute, case number,
etc.) and enter into an amendment to this Security Agreement, in the form of
Exhibit I hereto, granting to Collateral Agent a first priority security
interest in such Commercial Tort Claim.
4.9. Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary of a
letter of credit the face amount of which is in excess of $1,000,000, it shall
promptly, and in any event within two Business Days after becoming a
beneficiary, notify the Collateral Agent thereof and take all commercially
reasonable actions to cause the issuer and/or confirmation bank to consent to
the assignment of any Letter-of-Credit Rights to the Collateral Agent, all in
form and substance reasonably satisfactory to the Collateral Agent.
4.10. Federal Claims. Such Grantor will promptly notify the Collateral Agent of
any Collateral which constitutes a claim (other than accounts receivable in the
ordinary course of business) with a value in excess of $1,000,000 against the
United States government or any instrumentality or agency thereof, the
assignment of which claim is restricted by federal law.
4.11. Deposit Accounts. Each Grantor will (a) not open any Deposit Account other
than as permitted by the Financing Documents, (b) give prompt written notice to
the Collateral Agent of the opening or existence of any Deposit Account not
disclosed on Exhibit B hereto, and (c) use commercially reasonable efforts to
cause each bank or other financial institution in which it maintains any Deposit
Account (other than accounts used exclusively for payroll and accounts
maintained with the Collateral Agent) to enter into a Control Agreement with the
Collateral Agent with respect such Deposit Account.
4.12 No Interference. Such Grantor agrees that it will not interfere with any
right, power and remedy of the Collateral Agent provided for in this Security
Agreement or now or hereafter existing at law or in equity or by statute or
otherwise, or the exercise or beginning of the exercise by the Collateral Agent
of any one or more of such rights, powers or remedies if exercised in accordance
with this Security Agreement.
4.13 Collateral Access Agreements. Upon request of the Collateral Agent, each
Grantor shall use commercially reasonable efforts to obtain a Collateral Access
Agreement from the lessor of each leased property, bailee or consignee with
respect to any warehouse, processor or converter facility or other location
where Collateral with a fair market value in excess of $250,000 is stored or
located or, if the Collateral Agent requests, a Collateral Access Agreement with
respect to any other location at which Collateral is stored or located. Each
Grantor shall timely and fully pay and perform its material obligations under
all leases and other agreements with respect to each leased location or third
party warehouse where any Collateral is or may be located.

 

15



--------------------------------------------------------------------------------



 



ARTICLE V
DEFAULTS AND REMEDIES
5.1. Defaults. The occurrence of any one or more of the following events shall
constitute a Default hereunder:
(a) Any representation or warranty made by or on behalf of any Grantor under or
in connection with this Security Agreement shall be materially false as of the
date on which made.
(b) The breach by any Grantor of any of the terms or provisions of Article IV or
Article VII.
(c) The breach by any Grantor (other than a breach which constitutes a Default
under any other Section of this Article V) of any of the terms or provisions of
this Security Agreement which is not remedied within ten days after Grantors’
receipt of written notice from Collateral Agent of such breach.
(d) The occurrence of any “Event of Default” as defined in the Intercreditor
Agreement.
5.2. Remedies.
(a) Upon the occurrence of a Default, the Collateral Agent may, with the
concurrence or at the direction of the Required Secured Parties, exercise any
right or remedy available to it under applicable law, including, without
limitation, the following rights and remedies:
(i) those rights and remedies provided in this Security Agreement, the
Intercreditor Agreement, or any other Collateral Document; provided that, this
Section 5.2(a) shall not be understood to limit any rights or remedies available
to the Collateral Agent and the Secured Parties prior to a Default;
(ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;
(iii) give notice of sole control or any other instruction permitted under any
Control Agreement with respect to any Deposit Account or Securities Account or
under any other control agreement with respect to any other Collateral and take
any action therein with respect to such Collateral;
(iv) without notice (except as specifically provided in Section 8.1 or elsewhere
herein), demand or advertisement of any kind to any Grantor or any other Person,
enter the premises of any Grantor where any Collateral is located (through
self-help and without judicial process) to collect, receive, assemble, process,
appropriate, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of, deliver, or realize upon, the Collateral or any part
thereof in one or more parcels at public or private sale or sales (which sales
may be adjourned or continued from time to time with or without notice and may
take place at any Grantor’s premises or elsewhere), for cash, on credit or for
future delivery without assumption of any credit risk, and upon such other terms
as the Collateral Agent may deem commercially reasonable; and
(v) concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends, interest,
principal and other distributions made thereon and to otherwise act with respect
to the Pledged Collateral as though the Collateral Agent was the outright owner
thereof.

 

16



--------------------------------------------------------------------------------



 



(b) The Collateral Agent, on behalf of the Secured Parties, may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.
(c) The Collateral Agent shall have the right upon any such public sale or sales
and, to the extent permitted by law, upon any such private sale or sales, to
purchase for the benefit of the Collateral Agent and the Secured Parties, the
whole or any part of the Collateral so sold, free of any right of equity
redemption, which equity redemption each Grantor hereby expressly releases.
(d) After and during the continuance of a Default, until the Collateral Agent is
able to effect a sale, lease, or other disposition of Collateral, the Collateral
Agent shall have the right to hold or use Collateral, or any part thereof, to
the extent that it deems appropriate for the purpose of preserving Collateral or
its value or for any other purpose deemed appropriate by the Collateral Agent.
After and during the continuance of a Default, the Collateral Agent may, if it
so elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Collateral Agent’s remedies (for the
benefit of the Collateral Agent and Secured Parties), with respect to such
appointment without prior notice or hearing as to such appointment.
(e) Notwithstanding the foregoing, neither the Collateral Agent nor the Secured
Parties shall be required to (i) make any demand upon, or pursue or exhaust any
of their rights or remedies against, any Grantor, any other obligor, guarantor,
pledgor or any other Person with respect to the payment of the Secured
Obligations or to pursue or exhaust any of their rights or remedies with respect
to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral.
(f) Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all of the Pledged Collateral and may be compelled to
resort to one or more private sales thereof in accordance with clause (a) above.
Each Grantor also acknowledges that any private sale may result in prices and
other terms less favorable to the seller than if such sale were a public sale
and, notwithstanding such circumstances, agrees that any such private sale shall
not be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Collateral Agent shall be under no
obligation to delay a sale of any of the Pledged Collateral for the period of
time necessary to permit any Grantor or the issuer of the Pledged Collateral to
register such securities for public sale under the Securities Act of 1933, as
amended, or under applicable state securities laws, even if the applicable
Grantor and the issuer would agree to do so.
(g) The proceeds of all Collateral to be applied to payment of the Secured
Obligations shall be applied by the Collateral Agent to payment of the Secured
Obligations in the order required by the Intercreditor Agreement.
5.3. Grantor’s Obligations Upon Default. Upon the request of the Collateral
Agent after the occurrence of a Default, each Grantor will:
(a) assemble and make available to the Collateral Agent the Collateral and all
books and records relating thereto at any place or places specified by the
Collateral Agent, whether at a Grantor’s premises or elsewhere;

 

17



--------------------------------------------------------------------------------



 



(b) permit the Collateral Agent, by the Collateral Agent’s representatives and
agents, to enter any premises where all or any part of the Collateral, or the
books and records relating thereto, or both, are located, to take possession of
all or any part of the Collateral or the books and records relating thereto, or
both, to remove all or any part of the Collateral or the books and records
relating thereto, or both, and to conduct sales of the Collateral;
(c) furnish to the Collateral Agent, or cause an issuer of Pledged Collateral to
furnish to the Collateral Agent, any information regarding the Pledged
Collateral in such detail as the Collateral Agent may specify;
(d) take, or cause (if within its control and, if not within its control, use
commercially reasonably efforts to cause) an issuer of Pledged Collateral to
take, any and all reasonable actions necessary to register or qualify the
Pledged Collateral to enable the Collateral Agent to consummate a public sale or
other disposition of the Pledged Collateral; and
(e) at its own expense, cause the independent certified public accountants then
engaged by each Grantor to prepare and deliver to the Collateral Agent and each
Secured Party, at any time, and from time to time, promptly upon the Collateral
Agent’s request, the following reports with respect to the applicable Grantor:
(i) a reconciliation of all Accounts; (ii) an aging of all Accounts; (iii) trial
balances; and (iv) a test verification of such Accounts.
5.4. Grant of Intellectual Property License. For the purpose of enabling the
Collateral Agent to exercise the rights and remedies under this Article V at
such time as the Collateral Agent shall be lawfully entitled to exercise such
rights and remedies, each Grantor hereby (a) grants to the Collateral Agent, to
the extent permitted by law and reasonably necessary to permit the exercise of
any of Collateral Agent’s rights or remedies under this Article V, for the
benefit of the Collateral Agent and the Secured Parties, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to any Grantor) to use, license or sublicense any Patent,
Trademark, Copyright or other intellectual property now owned or hereafter
acquired by such Grantor, and wherever the same may be located, and including in
such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof and (b) irrevocably agrees that the Collateral
Agent may sell any of such Grantor’s Inventory directly to any person, including
without limitation persons who have previously purchased the Grantor’s Inventory
from such Grantor and in connection with any such sale or other enforcement of
the Collateral Agent’s rights under this Security Agreement, may sell Inventory
which bears any Trademark owned by or licensed to such Grantor and any Inventory
that is covered by any Copyright owned by or licensed to such Grantor and the
Collateral Agent may finish any work in process and affix any Trademark owned by
or licensed to such Grantor and sell such Inventory as provided herein.
ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY
6.1. Account Verification. The Collateral Agent may at any time, following and
during the continuance of a Default, in the Collateral Agent’s own name, in the
name of a nominee of the Collateral Agent, or in the name of any Grantor
communicate (by mail, telephone, facsimile or otherwise) with the Account
Debtors of any such Grantor, parties to contracts with any such Grantor and
obligors in respect of Instruments of any such Grantor to verify with such
Persons, to the Collateral Agent’s satisfaction, the existence, amount, terms
of, and any other matter relating to, Accounts, Instruments, Chattel Paper,
payment intangibles and/or other Receivables.

 

18



--------------------------------------------------------------------------------



 



6.2. Authorization for Secured Party to Take Certain Action.
(a) Each Grantor irrevocably authorizes the Collateral Agent at any time and
from time to time in the reasonable discretion of the Collateral Agent and
appoints the Collateral Agent as its attorney in fact (i) to execute on behalf
of such Grantor as debtor and to file financing statements necessary or
desirable in the Collateral Agent’s sole discretion to perfect and to maintain
the perfection and priority of the Collateral Agent’s security interest in the
Collateral, (ii) to endorse and collect any cash proceeds of the Collateral,
(iii) to file a carbon, photographic or other reproduction of this Security
Agreement or any financing statement with respect to the Collateral as a
financing statement and to file any other financing statement or amendment of a
financing statement (which does not add new collateral or add a debtor) in such
offices as the Collateral Agent in its sole discretion deems necessary or
desirable to perfect and to maintain the perfection and priority of the
Collateral Agent’s security interest in the Collateral, (iv) to contact and
enter into one or more agreements with the issuers of uncertificated securities
which are Pledged Collateral or with Securities Intermediaries holding Pledged
Collateral as may be necessary or advisable to give the Collateral Agent Control
over such Pledged Collateral, (v) to apply the proceeds of any Collateral
received by the Collateral Agent to the Secured Obligations as provided in
Section 7.3, (vi) to discharge past due taxes, assessments, charges, fees or
Liens on the Collateral (except for such Liens as are specifically permitted
hereunder), (vii) to contact Account Debtors for the purpose of verifying
outstanding amounts owing by such Account Debtor, with reasonable prior written
notice to the relevant Grantor, (viii) to demand payment or enforce payment of
the Receivables in the name of the Collateral Agent or such Grantor and to
endorse any and all checks, drafts, and other instruments for the payment of
money relating to the Receivables, (ix) to sign such Grantor’s name on any
invoice or bill of lading relating to the Receivables, drafts against any
Account Debtor of such Grantor, assignments and verifications of Receivables,
(x) to exercise all of such Grantor’s rights and remedies with respect to the
collection of the Receivables and any other Collateral, (xi) to settle, adjust,
compromise, extend or renew the Receivables, (xii) to settle, adjust or
compromise any legal proceedings brought to collect Receivables, (xiii) to
prepare, file and sign such Grantor’s name on a proof of claim in bankruptcy or
similar document against any Account Debtor of such Grantor, to the extent that
Grantor has not filed such proof of claim not less than ten days prior to the
deadline for such filing, (xiv) to prepare, file and sign such Grantor’s name on
any notice of Lien, assignment or satisfaction of Lien or similar document in
connection with the Receivables, (xv) to change the address for delivery of mail
addressed to such Grantor to such address as the Collateral Agent may designate,
to receive and open all mail addressed to such Grantor and to dispose of all
payments to such Grantor therein in respect of Collateral, (xvi) in addition to
rights under clauses (vii) above, after and during the continuance of a Default,
to contact Account Debtors for any reason, and (xvii) to do all other acts and
things reasonably necessary to carry out this Security Agreement; and such
Grantor agrees to reimburse the Collateral Agent on demand for any payment made
or any expense incurred by the Collateral Agent in connection with any of the
foregoing; provided that, this authorization shall not relieve such Grantor of
any of its obligations under this Security Agreement or under any other
Collateral Document.
(b) All acts of said attorney or designee are hereby ratified and approved. The
powers conferred on the Collateral Agent, for the benefit of the Collateral
Agent and Secured Parties, under this Section 6.2 are solely to protect the
Collateral Agent’s interests in the Collateral and shall not impose any duty
upon the Collateral Agent or any Secured Party to exercise any such powers. The
Collateral Agent agrees that, except for the powers granted in Section
6.2(a)(i), (iii) and (vi) and Section 6.2(a)(xvi), it shall not exercise any
power or authority granted to it unless a Default has occurred and is
continuing.
6.3. Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
COLLATERAL AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION 6.2
AND 4.6 ABOVE) WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO
VOTE SUCH PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN
ADDITION TO THE RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF
THE COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO
EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF
SUCH PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING
WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND
VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND
WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED
COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING
THE ISSUER OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR THE COLLATERAL AGENT
THEREOF), UPON THE OCCURRENCE AND DURING THE CONTINUATION OF A DEFAULT.

 

19



--------------------------------------------------------------------------------



 



6.4. Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.15. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE COLLATERAL AGENT, NOR ANY SECURED PARTY,
NOR ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS
OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED
HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES
ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO
EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.
ARTICLE VII
COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS
7.1. Lockboxes. Upon request of the Collateral Agent after the occurrence and
during the continuance of a Default, each Grantor shall execute and deliver to
the Collateral Agent irrevocable lockbox agreements in the form provided by or
otherwise acceptable to the Collateral Agent, which agreements shall be
accompanied by an acknowledgment by the bank where the lockbox is located of the
Lien of the Collateral Agent granted hereunder and of irrevocable instructions
to wire all amounts collected therein to a special collateral account at the
Collateral Agent.
7.2. Collection of Receivables. The Collateral Agent may at any time after the
occurrence and during the continuance of a Default, by giving the Grantors
written notice, elect to require that the Receivables be paid directly to the
Collateral Agent for the benefit of the Secured Parties. In such event, each
Grantor shall, and shall permit the Collateral Agent to, promptly notify the
account debtors or obligors under the Receivables of the Secured Parties’
interest therein and direct such account debtors or obligors to make payment of
all amounts then or thereafter due under the Receivables directly to the
Collateral Agent. Upon receipt of any such notice from the Collateral Agent,
each Grantor shall thereafter hold in trust for the Collateral Agent, on behalf
of the Secured Parties, all amounts and proceeds received by it with respect to
the Receivables and other Collateral and immediately and at all times thereafter
deliver to the Collateral Agent all such amounts and proceeds in the same form
as so received, whether by cash, check, draft or otherwise, with any necessary
endorsements. The Collateral Agent shall hold and apply funds so received as
provided by the terms of Sections 7.3 and 7.4.
7.3. Special Collateral Account. The Collateral Agent may at any time after the
occurrence and during the continuance of a Default require all cash proceeds of
the Collateral to be deposited in a special non-interest bearing cash collateral
account with the Collateral Agent and held there as security for the Secured
Obligations. No Grantor shall have control whatsoever over said cash collateral
account. If no Default has occurred and is continuing, the Collateral Agent
shall, within one business Day of receipt thereof, deposit the collected
balances in said cash collateral account into each Grantor’s general operating
account with the Collateral Agent. If any Default has occurred and is
continuing, the Collateral Agent may (and shall, at the direction of the
Required Secured Parties), from time to time, apply the collected balances in
said cash collateral account to the payment of the Secured Obligations whether
or not the Secured Obligations shall then be due.
7.4. Application of Proceeds. The proceeds of the Collateral to be applied to
payment of the Secured Obligations pursuant to Section 7.3 shall be applied by
the Collateral Agent to payment of the Secured Obligations in the order required
by the Intercreditor Agreement.

 

20



--------------------------------------------------------------------------------



 



ARTICLE VIII
GENERAL PROVISIONS
8.1. Waivers. Each Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Collateral may be made. To the extent such notice may not be
waived under applicable law, any notice made shall be deemed reasonable if sent
to the Grantors, addressed as set forth in Article IX, at least ten days prior
to (i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made. To the maximum extent permitted
by applicable law, each Grantor waives all claims, damages, and demands against
the Collateral Agent or any Secured Party arising out of the repossession,
retention or sale of the Collateral, except such as arise solely out of the
gross negligence or willful misconduct of the Collateral Agent or such Secured
Party as finally determined by a court of competent jurisdiction. To the extent
it may lawfully do so, each Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
the Collateral Agent or any Secured Party, any valuation, stay, appraisal,
extension, moratorium, redemption or similar laws and any and all rights or
defenses it may have as a surety now or hereafter existing which, but for this
provision, might be applicable to the sale of any Collateral made under the
judgment, order or decree of any court, or privately under the power of sale
conferred by this Security Agreement, or otherwise. Except as otherwise
specifically provided herein, each Grantor hereby waives presentment, demand,
protest or any notice (to the maximum extent permitted by applicable law) of any
kind in connection with this Security Agreement or any Collateral.
8.2. Limitation on Collateral Agent’s and Secured Parties’ Duty with Respect to
the Collateral. The Collateral Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale. The Collateral Agent and each Secured
Party shall use reasonable care with respect to the Collateral in its possession
or under its control. Neither the Collateral Agent nor any Secured Party shall
have any other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of the Collateral Agent or such
Secured Party, or any income thereon or as to the preservation of rights against
prior parties or any other rights pertaining thereto. To the extent that
applicable law imposes duties on the Collateral Agent to exercise remedies in a
commercially reasonable manner, each Grantor acknowledges and agrees that it is
commercially reasonable for the Collateral Agent (i) to fail to incur expenses
reasonably deemed significant by the Collateral Agent to prepare Collateral for
disposition or otherwise to transform raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against Account
Debtors or other Persons obligated on Collateral or to remove Liens on or any
adverse claims against Collateral, (iv) to exercise collection remedies against
Account Debtors and other Persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Collateral Agent
against risks of loss, collection or disposition of Collateral or to provide to
the Collateral Agent a guaranteed return from the collection or disposition of
Collateral, or (xii) to the extent reasonably deemed appropriate by the
Collateral Agent, to obtain the services of other brokers, investment bankers,
consultants and other professionals to assist the Collateral Agent in the
collection or disposition of any of the Collateral. Each Grantor acknowledges
that the purpose of this Section 8.2 is to provide non-exhaustive indications of
what actions or omissions by the Collateral Agent would be commercially
reasonable in the Collateral Agent’s exercise of remedies against the Collateral
and that other actions or omissions by the Collateral Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 8.2. Without limitation upon the foregoing, nothing contained in this
Section 8.2 shall be construed to grant any rights to any Grantor or to impose
any duties on the Collateral Agent that would not have been granted or imposed
by this Security Agreement or by applicable law in the absence of this
Section 8.2.

 

21



--------------------------------------------------------------------------------



 



8.3. Compromises and Collection of Collateral. The Grantors and the Collateral
Agent recognize that setoffs, counterclaims, defenses and other claims may be
asserted by obligors with respect to certain of the Receivables, that certain of
the Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, each Grantor agrees that the
Collateral Agent may at any time and from time to time, if a Default has
occurred and is continuing, compromise with the obligor on any Receivable,
accept in full payment of any Receivable such amount as the Collateral Agent in
its sole discretion shall reasonably determine or abandon any Receivable, and
any such action by the Collateral Agent shall be commercially reasonable so long
as the Collateral Agent acts in good faith based on information known to it at
the time it takes any such action.
8.4. Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Collateral Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement, and
the Grantors shall reimburse the Collateral Agent for any amounts paid by the
Collateral Agent pursuant to this Section 8.4. The Grantors’ obligation to
reimburse the Collateral Agent pursuant to the preceding sentence shall be a
Secured Obligation payable on demand.
8.5. Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.11, 4.12, 5.3, or 8.7 or in
Article VII will cause irreparable injury to the Collateral Agent and the
Secured Parties, that the Collateral Agent and Secured Parties have no adequate
remedy at law in respect of such breaches and therefore agrees, without limiting
the right of the Collateral Agent or the Secured Parties to seek and obtain
specific performance of other obligations of the Grantors contained in this
Security Agreement, that the covenants of the Grantors contained in the Sections
referred to in this Section 8.5 shall be specifically enforceable against the
Grantors.
8.6. Use and Possession of Certain Premises. Upon the occurrence and during the
continuance of a Default, the Collateral Agent shall be entitled to occupy and
use any premises owned or leased by any Grantor where any of the Collateral or
any records relating to the Collateral are located until the Secured Obligations
are paid or the Collateral is removed therefrom, whichever first occurs, without
any obligation to pay any Grantor for such use and occupancy.
8.7. Dispositions Not Authorized. No Grantor is authorized to sell or otherwise
dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between any Grantor and the Collateral
Agent or other conduct of the Collateral Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1(d))
shall be binding upon the Collateral Agent or the Secured Parties.

 

22



--------------------------------------------------------------------------------



 



8.8. No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Collateral Agent or any Secured Party to exercise any right or remedy granted
under this Security Agreement shall impair such right or remedy or be construed
to be a waiver of any Default or an acquiescence therein, and any single or
partial exercise of any such right or remedy shall not preclude any other or
further exercise thereof or the exercise of any other right or remedy. No
waiver, amendment or other variation of the terms, conditions or provisions of
this Security Agreement whatsoever shall be valid unless in writing signed by
the Collateral Agent with the concurrence or at the direction of the Required
Secured Parties and then only to the extent in such writing specifically set
forth. All rights and remedies contained in this Security Agreement or by law
afforded shall be cumulative and all shall be available to the Collateral Agent
and the Secured Parties until the Secured Obligations have been paid in full.
8.9. Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Security Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Security Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Security Agreement
invalid, unenforceable or not entitled to be recorded or registered, in whole or
in part. Any provision in this Security Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.
8.10. Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.
8.11. Benefit of Agreement. The terms and provisions of this Security Agreement
shall be binding upon and inure to the benefit of the Grantors, the Collateral
Agent and the Secured Parties and their respective successors and assigns
(including all persons who become bound as a debtor to this Security Agreement),
except that no Grantor shall have the right to assign its rights or delegate its
obligations under this Security Agreement or any interest herein, without the
prior written consent of the Collateral Agent. No sales of participations,
assignments, transfers, or other dispositions of any agreement governing the
Secured Obligations or any portion thereof or interest therein shall in any
manner impair the Lien granted to the Collateral Agent, for the benefit of the
Collateral Agent and the Secured Parties, hereunder.
8.12. Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

 

23



--------------------------------------------------------------------------------



 



8.13. Taxes and Expenses. Any taxes (including income taxes) payable or ruled
payable by Federal or State authority in respect of this Security Agreement
shall be paid by the Grantors, together with interest and penalties, if any. The
Grantors shall reimburse the Collateral Agent for any and all out-of-pocket
expenses and internal charges (including reasonable attorneys’, auditors’ and
accountants’ fees and reasonable time charges of attorneys, paralegals, auditors
and accountants who may be employees of the Collateral Agent) paid or incurred
by the Collateral Agent in connection with the preparation, execution, delivery,
administration, collection and enforcement of this Security Agreement and in the
audit, analysis, administration, collection, preservation or sale of the
Collateral (including the expenses and charges associated with any periodic or
special audit of the Collateral). Any and all costs and expenses incurred by the
Grantors in the performance of actions required pursuant to the terms hereof
shall be borne solely by the Grantors.
8.14. Headings. The title of and section headings in this Security Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Security Agreement.
8.15. Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been
indefeasibly paid in cash and performed in full (or with respect to any
outstanding letters of credit that are part of the Secured Obligations, a cash
deposit or supporting letter of credit acceptable to the Secured Party that
issued such letter of credit has been delivered to the Collateral Agent) and no
commitments of the Collateral Agent or the Secured Parties which would give rise
to any Secured Obligations are outstanding. Upon the satisfaction in full of the
conditions for termination of this Security Agreement set forth above (i) this
Security Agreement and the security interest and Lien created hereby shall
terminate and all rights to the Collateral shall revert to the Grantors and
(ii) the Collateral Agent will, upon the Grantors’ request and at the Grantors’
expense, (A) return to the Grantors such of the Collateral as shall not have
been sold or otherwise disposed of or applied pursuant to the terms hereof and
(B) execute and deliver to the Grantors, without recourse, representation or
warranty, such documents as the Grantors shall reasonably request to evidence
such termination.
8.16. Entire Agreement. This Security Agreement, together with the other
Collateral Documents, embodies the entire agreement and understanding between
the Grantors and the Collateral Agent relating to the Collateral and supersedes
all prior agreements and understandings between the Grantors and the Collateral
Agent relating to the Collateral.
8.17. CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE
STATE OF MICHIGAN, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.
8.18. CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR MICHIGAN STATE COURT
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY
AGREEMENT OR ANY COLLATERAL DOCUMENTS AND EACH GRANTOR HEREBY IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE COLLATERAL AGENT, OR ANY SECURED PARTY TO BRING
PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY ANY GRANTOR AGAINST THE COLLATERAL AGENT, OR ANY SECURED
PARTY OR ANY AFFILIATE OF THE COLLATERAL AGENT, OR ANY SECURED PARTY INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS SECURITY AGREEMENT OR ANY COLLATERAL DOCUMENT SHALL BE
BROUGHT ONLY IN A COURT IN MICHIGAN.

 

24



--------------------------------------------------------------------------------



 



8.19. WAIVER OF JURY TRIAL. EACH GRANTOR, THE COLLATERAL AGENT AND EACH SECURED
PARTY HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR
ANY OTHER COLLATERAL DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
8.20. Indemnity. Each Grantor hereby agrees to indemnify the Collateral Agent
and the Secured Parties, and their respective successors, assigns, agents and
employees, from and against any and all liabilities, damages, penalties, suits,
costs, and expenses of any kind and nature (including, without limitation, all
expenses of litigation or preparation therefor whether or not the Collateral
Agent or any Secured Party is a party thereto) imposed on, incurred by or
asserted against the Collateral Agent or the Secured Parties, or their
respective successors, assigns, agents and employees, in any way relating to or
arising out of this Security Agreement, or the manufacture, purchase,
acceptance, rejection, ownership, delivery, lease, possession, use, operation,
condition, sale, return or other disposition of any Collateral (including,
without limitation, latent and other defects, whether or not discoverable by the
Collateral Agent or the Secured Parties or any Grantor, and any claim for
Patent, Trademark or Copyright infringement) except, claims, losses, damages,
liabilities or expenses of any kind and nature whatsoever resulting solely and
directly from the gross negligence or willful misconduct the Collateral Agent or
one or more of the Secured Parties or a combination thereof as determined by a
final judgment of a court of competent jurisdiction.
8.21. Counterparts. This Security Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart.
ARTICLE IX
NOTICES
9.1. Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent by United States mail, telecopier, personal
delivery or nationally established overnight courier service, and shall be
deemed received (a) when transmitted and confirmation of transmission received,
if by hand or overnight courier service, or mailed by certified or registered
mail notices or (b) when sent, if sent by telecopier (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next Business Day for the recipient), in
each case addressed to the Grantors at the notice address set forth on
Exhibit A, and to the Collateral Agent at the address set forth next to its
signature below or as otherwise designated in writing by the Collateral Agent to
the Grantors.
9.2. Change in Address for Notices. Each of the Grantors and the Collateral
Agent may change the address for service of notice upon it by a notice in
writing to the other parties.

 

25



--------------------------------------------------------------------------------



 



ARTICLE X
THE COLLATERAL AGENT
JPMorgan Chase Bank, N.A. has been appointed Collateral Agent for the Secured
Parties hereunder pursuant to the Intercreditor Agreement. It is expressly
understood and agreed by the parties to this Security Agreement that any
authority conferred upon the Collateral Agent hereunder is subject to the terms
of the delegation of authority made by the Secured Parties to the Collateral
Agent pursuant to the Intercreditor Agreement, and that the Collateral Agent has
agreed to act (and any successor Collateral Agent shall act) as such hereunder
only on the express conditions contained in the Intercreditor Agreement. Any
successor Collateral Agent appointed pursuant to the Intercreditor Agreement
shall be entitled to all the rights, interests and benefits of the Collateral
Agent hereunder.
[Signature Pages Follow]

 

26



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Grantors and the Collateral Agent have executed this
Security Agreement as of the date first above written.

            KELLY SERVICES, INC.
      By:   /s/ Joel Starr         Title: Treasurer        KELLY PROPERTIES, LLC
      By:   /s/ Joel Starr         Title: Treasurer        KELLY RECEIVABLES
SERVICES, LLC
      By:   /s/ Joel Starr         Title: Treasurer        KELLY SERVICES
(IRELAND), LTD.
      By:   /s/ Joel Starr         Title: Treasurer        KELLY SERVICES OF
DENMARK, INC.
      By:   /s/ Joel Starr         Title: Treasurer        KELLY SERVICES CIS,
INC.
      By:   /s/ Joel Starr         Title: Treasurer        KELLY SERVICES
(AUSTRALIA), LTD.
      By:   /s/ Joel Starr         Title: Treasurer   

[Signature Page to Security Agreement]

 

 



--------------------------------------------------------------------------------



 



            KELLY SERVICES (NEW ZEALAND), LTD.
      By:   /s/ Joel Starr         Title: Treasurer        KELLY STAFF LEASING,
INC.
      By:   /s/ Joel Starr         Title: Treasurer        KHCS, INC.
      By:   /s/ Joel Starr         Title: Treasurer        KSI ACQUISITION
CORPORATION
      By:   /s/ Joel Starr         Title: Treasurer   

[Signature Page to Security Agreement]

 

 



--------------------------------------------------------------------------------



 



            COLLATERAL AGENT:

JPMORGAN CHASE BANK, N.A., as Collateral Agent
      By:    /s/ Suzanne Ergastolo       Title:   Vice President  

[Signature Page to Security Agreement]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
(See Sections 3.2, 3.3, 3.4, 3.10 and 9.1 of Security Agreement)
NOTICE ADDRESS FOR ALL GRANTORS

                   
c/o
                     
 
                 
 
                 
 
                  Attention:         Facsimile:        

INFORMATION AND COLLATERAL LOCATIONS OF {Insert name of applicable Grantor}

I.  
Name of Grantor:                                                             
                    
  II.  
State of Incorporation or Organization:
                                                            
  III.  
Type of Entity:                                                             
  IV.  
Organizational Number assigned by State of Incorporation or Organization:
                                        
  V.  
Federal Identification Number:
                                                            
  VI.  
Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

                       
 
                     
 
                     
 
                     
 
           
 
  Attention:        
 
     
 
   

VII.  
Locations of Collateral:

  (a)  
Properties Owned by the Grantor:

  (b)  
Properties Leased by the Grantor (Include Landlord’s Name):
    (c)  
Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

 

30



--------------------------------------------------------------------------------



 



INFORMATION AND COLLATERAL LOCATIONS OF {Insert name of applicable Grantor}

I.  
Name of Grantor:                                                             
                    
  II.  
State of Incorporation or Organization:
                                                            
  III.  
Type of Entity:                                                             
  IV.  
Organizational Number assigned by State of Incorporation or Organization:
                                        
  V.  
Federal Identification Number:
                                                            
  VI.  
Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

                       
 
                     
 
                     
 
                     
 
           
 
  Attention:        
 
     
 
   

VII.  
Locations of Collateral:

  (a)  
Properties Owned by the Grantor:
    (b)  
Properties Leased by the Grantor (Include Landlord’s Name):
    (c)  
Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

*[NOTE: ADD ADDITIONAL INFORMATION PAGE FOR EACH ADDITIONAL GRANTOR]*

 

31



--------------------------------------------------------------------------------



 



EXHIBIT B
(See Sections 3.5 and 3.6 of Security Agreement)
DEPOSIT ACCOUNTS

                          Description of Name of Grantor   Name of Institution  
Account Number   Deposit Account
 
           

SECURITIES ACCOUNTS

                          Description of Name of Grantor   Name of Institution  
Account Number   Deposit Account
 
           

 

32



--------------------------------------------------------------------------------



 



EXHIBIT C
(See Section 3.8 of Security Agreement)
LETTER OF CREDIT RIGHTS
CHATTEL PAPER

 

33



--------------------------------------------------------------------------------



 



EXHIBIT D
(See Section 3.11 and 3.12 of Security Agreement)
INTELLECTUAL PROPERTY RIGHTS
PATENTS

              Name of Grantor   Patent Description   Patent Number   Issue Date
 
           

PATENT APPLICATIONS

                          Application Serial Name of Grantor   Patent
Application   Application Filing Date   Number
 
           

TRADEMARKS

              Name of Grantor   Trademark   Registration Date   Registration
Number
 
           

TRADEMARK APPLICATIONS

                          Application Serial Name of Grantor   Trademark
Application   Application Filing Date   Number
 
           

COPYRIGHTS

              Name of Grantor   Copyright   Registration Date   Registration
Number
 
           

 

34



--------------------------------------------------------------------------------



 



COPYRIGHT APPLICATIONS

                          Application Serial Name of Grantor   Copyright
Application   Application Filing Date   Number
 
           

INTELLECTUAL PROPERTY LICENSES

              Name of Grantor   Name of Agreement   Date of Agreement   Parties
to Agreement
 
           

 

35



--------------------------------------------------------------------------------



 



EXHIBIT E
(See Section 3.12 of Security Agreement)
TITLE DOCUMENTS
[To be completed and delivered only upon request of the Agent.]

I.  
Vehicles subject to certificates of title:

              Name of Grantor   Description   Title Number   State Where Issued
 
           

II.  
Aircraft/engines/parts, ships, railcars and other vehicles governed by federal
statute:

          Name of Grantor   Description   Registration Number
 
       

 

36



--------------------------------------------------------------------------------



 



EXHIBIT F
(See Section 3.12 of Security Agreement)
FIXTURES
[To be completed and delivered only upon request of the Agent.]

I.  
Legal description, county and street address of property on which Fixtures are
located (by Grantor):
  II.  
Name and Address of Record Owner:

                   
 
                 
 
                 
 
                 

 

37



--------------------------------------------------------------------------------



 



EXHIBIT G
(See Section 3.14 of Security Agreement and Definition of “Pledged Collateral”)
LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY
STOCKS

                                          Percentage of         Certificate  
Number of       Outstanding Name of Grantor   Issuer   Number(s)   Shares  
Class of Stock   Shares
 
                   

BONDS

                                            Name of Grantor   Issuer   Number  
Face Amount   Coupon Rate   Maturity
 
                   

GOVERNMENT SECURITIES

                                                    Name of Grantor   Issuer  
Number   Type   Face Amount   Coupon Rate   Maturity
 
                       

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED)

                          Percentage Ownership Name of Grantor   Issuer  
Description of Collateral   Interest
 
           

*[Add description of custody accounts or arrangements with Securities
Intermediary, if applicable]*

 

38



--------------------------------------------------------------------------------



 



EXHIBIT H
(See Section 3.1 of Security Agreement)
OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED

 

39



--------------------------------------------------------------------------------



 



EXHIBIT I
(See Section 4.4 and 4.8 of Security Agreement)
AMENDMENT
This Amendment, dated                     , _____ is delivered pursuant to
Section 4.4 of the Security Agreement referred to below. All defined terms
herein shall have the meanings ascribed thereto or incorporated by reference in
the Security Agreement. The undersigned hereby certifies that the
representations and warranties in Article III of the Security Agreement are and
continue to be true and correct. The undersigned further agrees that this
Amendment may be attached to that certain Pledge and Security Agreement, dated
                     _____, _____, between the undersigned, as the Grantors, and
JPMorgan Chase Bank, N.A., as the Collateral Agent, (the “Security Agreement”)
and that the Collateral listed on Schedule I to this Amendment shall be and
become a part of the Collateral referred to in said Security Agreement and shall
secure all Secured Obligations referred to in said Security Agreement.

                             
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
               
 
                           
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                           
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

 

40



--------------------------------------------------------------------------------



 



SCHEDULE I TO AMENDMENT
STOCKS

                                          Percentage of         Certificate  
Number of       Outstanding Name of Grantor   Issuer   Number(s)   Shares  
Class of Stock   Shares
 
                   

BONDS

                                            Name of Grantor   Issuer   Number  
Face Amount   Coupon Rate   Maturity
 
                   

GOVERNMENT SECURITIES

                                                    Name of Grantor   Issuer  
Number   Type   Face Amount   Coupon Rate   Maturity
 
                       

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED)

                          Percentage Ownership Name of Grantor   Issuer  
Description of Collateral   Interest
 
           

[Add description of custody accounts or arrangements with Securities
Intermediary, if applicable]
COMMERCIAL TORT CLAIMS

                          Case Number; Name of             Court where Case was
Name of Grantor   Description of Claim   Parties   Filed

 

41